Citation Nr: 9923328	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disability is not plausible.

2.  The veteran's claim for service connection for a left leg 
disability is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim for service connection for a left leg 
disability is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a 
psychiatric disability while on active duty, during which 
time he also received psychiatric treatment.  The veteran 
additionally contends that he currently has residuals of a 
left leg injury, which he incurred while on active duty.  
Accordingly, a favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998). 

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for a psychiatric 
disability and a left leg disability.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for a psychiatric disability and a left 
leg disability to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Turning to the veteran's claim for service connection for a 
psychiatric disability, his service medical records, as 
supplied by the National Personnel Records Center (NPRC), are 
negative for complaints, treatment, findings or diagnoses of 
a psychiatric disability.  The report of the veteran's May 
1993 separation medical examination indicates that he was 
normal on clinical psychiatric examination.  The veteran's 
May 1993 separation report of medical history is negative for 
any psychiatric complaints or physician's findings.

Nevertheless, the veteran has asserted that he was treated in 
August or September 1990 at Guantanomo Bay, for attempted 
suicide, with follow-up care at Norfolk, Virginia, when he 
returned there.  The RO attempted to obtain copies of 
additional service medical records supporting these 
assertions but was unsuccessful.  A May 1998 request for 
treatment records from Guantanomo Naval Hospital for the 
period from late 1990 or 1991 was not answered.  In May 1998, 
the RO requested records from the Branch Medical Center at 
Norfolk, Virginia.  In correspondence received in June 1988, 
the Branch Medical Center suggested that the NPRC be 
contacted for the veteran's service medical records.  In 
February 1999, the National Archives and Record 
Administration informed the RO that it had no additional 
records for the veteran showing treatment at Guantanomo Bay 
or the Norfolk, Virginia, Branch Medical Center.  

The veteran's post-service medical records do show current 
psychiatric diagnoses.  Private medical records dated in May 
1996 reflect psychiatric treatment.  They provide Axis I 
diagnoses of probable major depression, and history of 
alcohol abuse, and an Axis II diagnosis of possibility of 
personality disorder, but impossible to assess at this time.  
Also provided were diagnoses of suicidal ideation, chronic 
depression, and depression with suicidal ideation.  

VA hospital and outpatient treatment records also show 
psychiatric treatment in 1996.  They provide Axis I diagnoses 
of alcohol abuse in partial remission and dysthymia, and an 
Axis II diagnosis of borderline personality disorder.  

However, the veteran's post-service medical records do not 
provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current 
psychiatric disability and his active service.  Ideally, such 
an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of such a relationship in this 
case, the veteran's claim for service connection for a 
psychiatric disability is not well-grounded and the appeal 
must be denied.

The Board recognizes the veteran's own contentions that his 
current psychiatric conditions are the result of his active 
service.  While the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or attribution of etiology.  Id.  Accordingly, his 
testimony does not constitute competent medical evidence that 
his current psychiatric disability is the result of, or 
related to, his military service.

Because of the lack of competent medical evidence linking the 
veteran's current psychiatric disability to his active duty, 
his claim is not well-grounded and the appeal is thus denied.

Turning to the veteran's claim for service connection for a 
left leg disability, his service medical records indicate 
that in March 1991, he was treated for a left lower leg and 
ankle injury after he tripped, fell and had heavy netting 
land on him.  He was diagnosed with an abrasion and soft 
tissue injury of he left ankle, and told to use an ace 
bandage, cane, ice, elevation and Motrin.  Notes from April 
1991 indicate that the veteran continued to complain of pain 
and swelling.  Radiographic examination was negative.  The 
veteran was diagnosed with contusion of the left leg and also 
contusion injury with loss of sensation.  The veteran was put 
on light duty and told to continue with ice, elevation, rest 
and Motrin.  The report of the veteran's May 1993 separation 
medical examination indicates that his left leg was normal on 
clinical examination.  The veteran's May 1993 separation 
report of medical history is negative for any complaints or 
physician's findings related to the left leg.

There is no post-service medical evidence of any left leg 
disability.  The report of a June 1998 VA examination 
provides that the veteran currently complained of occasional 
left leg bruises and bumpiness of the muscle facia, along 
with skin discoloration where the contusion occurred.  
Physical examination revealed no evidence of scar formation, 
tissue loss, adhesions, or damage to tendons, bones, joints, 
nerves or muscles.  Radiographic examination revealed no bony 
abnormalities.  The assessment was status post 1991 contusion 
of left lower leg, with no evident residuals. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no medical evidence that the veteran currently 
suffers from a left leg disability, the Board finds that the 
veteran has not submitted evidence of a well-grounded claim, 
and therefore this claim is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In reaching the above determinations, the Board recognizes 
that these issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claims were 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 








ORDER

Evidence of a well-grounded claim for service connection for 
a psychiatric disability not having been received, the appeal 
is denied.  

Evidence of a well-grounded claim for service connection for 
a left leg  disability not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

